UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4024
DWIGHT ALEXANDER COOPER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Henry C. Morgan, Jr., District Judge.
                            (CR-01-51)

                      Submitted: June 14, 2002

                      Decided: August 26, 2002

   Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Richard C. Kerns, Newport News, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Lisa R. McKeel, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. COOPER
                              OPINION

PER CURIAM:

   Dwight Alexander Cooper was convicted following a jury trial of
one count of knowingly possessing in and affecting interstate com-
merce a firearm and ammunition that had been shipped and trans-
ported in interstate commerce after having been previously convicted
of a misdemeanor crime of domestic violence in violation of 18
U.S.C.A. §§ 922(g)(9), 924(a)(2) (West 2000). Cooper was caught
driving a vehicle he had stolen from an automobile dealership several
hours earlier. A search of the vehicle revealed a firearm, belonging to
Cooper’s brother, and ammunition in the center console. On appeal,
Cooper argues: (1) the district court erred when it denied in part his
pre-trial motion in limine; (2) the district court erred when it denied
his motion for a mistrial based on statements made by the Govern-
ment during its opening statement and closing argument; and (3) the
evidence was insufficient to support his conviction.

   First, Cooper asserts the district court erred when it denied in part
his motion in limine. The district court excluded evidence relating to
Cooper’s state court convictions of burglary and grand larceny of a
vehicle stolen from a car dealership. Cooper argues the district court
erred under Fed. R. Evid. 401, 403 and 404(b) when it refused to
exclude background evidence regarding the burglary and theft. The
background evidence, however, was relevant and necessary for the
purpose of showing why Cooper’s vehicle was stopped, why he was
arrested, and why the vehicle was searched. Further, evidence regard-
ing the burglary and theft explained the circumstances of Cooper’s
use of the vehicle and was thus clearly relevant to the jury’s evalua-
tion of whether Cooper knowingly possessed the firearm and ammu-
nition found in the console.

   Second, Cooper argues the district court erred when it declined to
grant a mistrial based on the Government’s statements in its opening
statement and closing argument regarding the burglary and theft of
the vehicle. Denial of a defendant’s motion for mistrial is within the
sound discretion of the trial court and will be reversed only in the
most extraordinary of circumstances. United States v. Dorlouis, 107
F.3d 248, 257 (4th Cir. 1997). The Government did not violate the
                      UNITED STATES v. COOPER                        3
district court’s motion in limine ruling, and we conclude the district
court did not err by denying the motion for a mistrial.

   Finally, Cooper argues the evidence was insufficient to support his
conviction. We review the verdict to determine whether there is sub-
stantial evidence, taken in the light most favorable to the Government,
to support the conviction. Glasser v. United States, 315 U.S. 60, 80
(1942). When considering the sufficiency of the evidence, we do not
review the credibility of a witness’s testimony. United States v.
Hobbs, 136 F.3d 384, 391 n.11 (4th Cir. 1998). We have reviewed the
evidence and, when viewed in the light most favorable to the Govern-
ment, it is sufficient to support Cooper’s conviction. We therefore
affirm Cooper’s conviction. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED